

117 HR 5278 IH: Diversity in Apprenticeships Act
U.S. House of Representatives
2021-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5278IN THE HOUSE OF REPRESENTATIVESSeptember 17, 2021Mr. Neguse introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to expand the use of qualified apprentices by military construction contractors.1.Short titleThis Act may be cited as the Diversity in Apprenticeships Act. 2.Use of qualified apprentices by military construction contractors(a)Establishment of apprenticeship use certification requirementSubchapter III of chapter 169 of title 10, United States Code, is amended by adding at the end the following new section:2870.Use of qualified apprentices by military construction contractors(a)Certification RequiredThe Secretary of Defense shall require each offeror for a contract for a military construction project to certify to the Secretary that, if awarded such a contract, the offeror will—(1)establish a goal that not less than 20 percent of the total workforce employed in the performance of such a contract are qualified apprentices; and(2)ensure that each contractor and subcontractor that employs four or more workers in a particular classification to perform construction activities on such a contract shall employ one or more qualified apprentices in the same classification for the purpose of meeting the goal established pursuant to paragraph (1).(b)Incentives(1)Incentives related to goalsThe Secretary of Defense shall develop incentives for offerors for a contract for military construction projects to meet or exceed the goals described in subsection (a).(2)Incentives related to contractorsTo promote the use of qualified apprentices by military construction contractors, Congress encourages the Department of Defense to contract with women-owned, minority-owned, and small disadvantaged businesses.(c)Consideration of use of qualified apprentices(1)Revision requiredNot later than one year after the date of the enactment of this section, the Secretary of Defense shall revise the Department of Defense Supplement to the Federal Acquisition Regulation to require that the system used by the Federal Government to monitor or record contractor past performance includes an analysis of whether the contractor has made a good faith effort to meet or exceed the goal described in subsection (a), including consideration of the actual number of qualified apprentices used by the contractor on a contract for a military construction project, as part of the past performance rating of such contractor.(2)ImplementationUpon revision of the Department of Defense Supplement to the Federal Acquisition Regulation, contractors working on a military construction project shall submit to the Department of Defense such reports or information as required by the Secretary, which may include total labor hours to be performed on a contract for a military construction project, the number of qualified apprentices to be employed on a contract for a military construction project, and demographic information on nontraditional apprentice populations.(d)Qualified apprentice definedIn this section, the term qualified apprentice means an employee participating in an apprenticeship program registered with the Office of Apprenticeship of the Employment Training Administration of the Department of Labor or a State apprenticeship agency recognized by the Office of Apprenticeship pursuant to the Act of August 16, 1937 (popularly known as the National Apprenticeship Act; 29 U.S.C. 50 et seq.).(e)Apprentice-to-Journeyworker RatioNothing in this section shall relieve a contractor or subcontractor on a military construction project of the obligation of the contractor or subcontractor to comply with all applicable requirements for apprentice-to-journeyworker ratios established by the Department of Labor or the State Apprenticeship Agency, whichever applies in the State in which the military construction project is carried out.(f)ApplicabilitySubsection (a) shall apply with respect to each military construction project whose first advertisement for bid occurs on or after the end of the one-year period beginning on the date of the enactment of this section..(b)Reports to CongressNot later than three months after the date of the enactment of this Act, nine months after the date of the enactment of this Act, and upon revision of the Department of Defense Supplement to the Federal Acquisition Regulation required by subsection (c) of section 2870 of title 10, United States Code, as added by subsection (a), the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report providing a status update on the implementation of the requirements of such section. Each status update shall identify major milestones in such implementation, challenges to such implementation, and such other information as the Secretary considers appropriate. 